ORDER
HUGH ROBINSON, Bankruptcy Judge.
The above matters have come before the Court on the Debtors’ objections to the proofs of claim filed by First Bank & Trust Co. (Claim No. 12 in the Walsey matter and Claim No. 10 in the Trell matter). The sole basis of Debtors’ objections is their assertion that a 1974 Chevrolet van, which secured a portion of the Debtors’ indebtedness to First Bank & Trust Co., was not sold by the bank in a commercially reasonable manner. Following a hearing on Debtors’ said objections, the Court makes the following findings of fact and conclusions of law:
FINDINGS OF FACT
1.
The fair market value of the 1974 Chevrolet van at the time of repossession by the bank was no more than $2,500, which is far less than the indebtedness of $5,796.42 owed by the Debtors to the bank on the note secured by said van.
2.
The 1974 Chevrolet van was sold by First Bank & Trust Co. on the retail market after the bank made certain repairs to the van (the cost of which was not deducted from the sales proceeds). The van was advertised by First Bank & Trust Co. and displayed for sale for approximately five months on a busy street in Smyrna, Georgia. Due to a lack of interest in the van, the bank had to gradually reduce its asking price for the van until a purchaser was obtained.
3.
The resale price obtained by the bank for the van was the fair and reasonable value of the van at the time it was sold.
*10134.
The manner, method, time and place, as well as all terms of the sale, including the resale price, were commercially reasonable.
CONCLUSIONS OF LAW
1.
The Court, having found that the manner, method, time and place, as well as all terms of the sale, including the resale price, were commercially reasonable, concludes that the proofs of claim filed by First Bank & Trust Co. against the above Debtors are valid in all respects, except that portion of such proofs of claim relating to attorneys’ fees. The Court hereby reserves its ruling on First Bank & Trust Co.’s claim for attorneys’ fees until a later date.
2.
Except for such attorneys’ fees, First Bank & Trust Co.’s proofs of claim filed against the above Debtors are hereby allowed in full.